NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENT GLEN WILLIAMS,                             No. 19-35936

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00343-DCN

 v.
                                                MEMORANDUM*
ALAN STEWART, Clerk; et al.,

                Defendants-Appellees,

and

CHIEFS OF PRISONS, From May 2016 to
Present,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Idaho state prisoner Kent Glen Williams appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s dismissal under its local rules.

Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion in dismissing Williams’s action

because Williams failed to comply with the 20-page limit for pro se prisoner

pleadings in civil rights cases as ordered by the district court and as set forth in

Idaho General Order No. 342. See id. at 53-54 (setting forth factors to be

considered before dismissing an action for failure to follow the local rules and

noting that pro se litigants are bound by the rules of procedure).

      Williams’s request for reimbursement of his filing fee, set forth in the

opening brief, is denied.

      AFFIRMED.




                                           2                                     19-35936